J-A25021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MONIA PIERRE                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    NICK ALEXANDER                             :
                                               :
                       Appellant               :      No. 683 WDA 2021

                  Appeal from the Order Entered May 12, 2021
               In the Court of Common Pleas of Allegheny County
                   Family Court at No(s): FD 17-008637-009


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                        FILED: DECEMBER 21, 2021

        Appellant, Nick Alexander (“Father”), appeals from the order entered in

the Allegheny County Court of Common Pleas, which awarded Appellee, Monia

Pierre (“Mother”) primary physical custody of the parties’ minor child (“Child”).

We affirm.

        The relevant facts and procedural history of this appeal are as follows.

Mother and Father met in Florida in 2009. The parties never married. Child

was born in July 2011. Five months later, the parties and Child moved to

Pennsylvania because Father received a favorable job offer.        In 2015, the

parties separated.

        The trial court opinion fully and correctly set forth the remaining


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A25021-21


procedural history of this case:

         On August 3, 2017, Father filed a Complaint for Custody,
         seeking shared legal and physical custody. On January 23,
         2018, Mother presented a Petition for Emergency Custody
         of Child alleging Father took Child out of state without
         Mother’s consent, withheld the child for thirteen days, and
         had the child miss 3 days of school. On January 23, 2018,
         [the trial c]ourt ordered that Mother and Father shall share
         legal custody of Child, Child shall be primarily with Mother
         and partially with Father as the parties agree, that neither
         party shall remove the Child from Allegheny County without
         the other [party’s] written consent, and the parties shall
         proceed through Generations.

         On February 13, 2018, Father presented a Motion for Special
         Relief requesting [that the trial c]ourt grant him shared legal
         and physical custody pending the conciliation with the
         Domestic Relations Officer. On February 13, 2018, [the trial
         c]ourt ordered that the parties would share legal custody of
         Child, neither party would change the visitation schedule
         without the other party’s consent, neither party shall
         remove Child from Allegheny County without the other
         party’s written consent, and the parties would proceed
         through Generations.

         On March 16, 2018, Father presented a Motion for Special
         Relief seeking a modification of the order to grant not only
         shared legal custody but also shared physical custody. On
         March 16, 2018, [the trial c]ourt granted an interim court
         order which provided as follows: the Child was with Mother
         every Monday and Tuesday, and every other weekend; the
         Child was with Father every Wednesday and Thursday and
         every other weekend; the parties were to use Our Family
         Wizard to communicate regarding co-parenting matters;
         and neither party was permitted to leave Pennsylvania with
         Child without prior written consent of the other parent.

         After conciliation, on April 4, 2018, … the parties consented
         and agreed to an Interim Order of Court that provided the
         following: the March 16, 2018 order shall remain in full force
         and effect with modifications; the parties would give at least
         48-hour notice if either party wishes to remove the party
         from Allegheny County for an overnight during their

                                      -2-
J-A25021-21


       custodial time.

       On May 16, 2018, Father filed a Notice of Proposed
       Relocation to relocate with Child to Buford, Georgia. On May
       18, 2018, Mother filed a Counter Affidavit Regarding
       Relocation objecting to Father’s proposed relocation. On
       May 18, 2018, Father filed a Motion for Special Relief
       requesting the court consolidate the relocation and the
       judicial conciliation on Father’s Complaint for Custody and
       schedule a hearing on both matters as soon as possible. On
       May 18, 2018, [the trial c]ourt ordered that an evidentiary
       hearing … regarding Father’s relocation petition, coupled
       with the judicial conciliation be heard on July 27, 2018. On
       July 27, 2018, the first day of the hearing on Father’s
       request to relocate with the Child and his Complaint for
       Custody was held.         On August 9, 2018, the parties
       consented and agreed to an Order that a second trial date
       was not needed, and that Child did not need to testify
       regarding the relocation matter.

       On October 6, 2018, [the trial c]ourt issued an Order of
       Court regarding Father’s request to relocate with the Child
       and his Complaint for Custody. The October 6, 2018 Order
       provided, among other things, the following: Father’s
       Petition to Relocate with the Child was denied1; Mother and
       Father would share legal custody of the Child; the Child
       would attend school in Mother’s school district, West
       Allegheny; during the school year Father was entitled [to]
       exercise custody of the Child in Allegheny County for any
       weekend so long as Father gave Mother not less than 30
       days’ notice; Father was entitled to exercise custody of the
       Child in Pennsylvania or Georgia during any long weekend
       where the Child did not have school on a Friday or Monday
       so long as Father gave Mother 30 days’ notice; the parties
       would provide the court a proposed summer schedule within
       fourteen days of the Order; if the parties did not provide this
       court with a proposed summer schedule, then the court
       would issue a summer schedule; additionally the Child
       would be with Father as the parties agreed; the Child would
       alternate her Christmas, Thanksgiving, and Easter breaks
       with Mother and Father every other year; Mother and Father
       were entitled to two weeks of vacation with the Child; and
       the parent the Child was not with would have a video call
       with the Child within the half-hour before bedtime. On June

                                    -3-
J-A25021-21


       26, 2019, after the parties were unable to agree on a
       summer schedule and argument on Father’s Motion to Adopt
       his Proposed Summer Schedule, [the trial c]ourt issued [an]
       Order that provided the following: the Child would be with
       Father for four weeks during the summer; in even years the
       Child shall be with Father for the four full weeks preceding
       and up to July 25th (so the Child would be with Father for
       her birthday); and in odd years the Child would be with
       Father for the four weeks preceding and up to July 23rd (so
       the Child could be with Mother for her birthday).

          1   Father had already relocated to Georgia.

       On March 13, 2020, Mother filed a Petition to Modify the
       Custody Order and Notice of Proposed Relocation. On
       August 31, 2020 Father’s Counter-Affidavit which was dated
       April 8, 2020 was filed and indicated that Father objected to
       the relocation and was seeking an expedited conciliation.
       On September 10, 2020, after Father failed to appear for
       the expedited conciliation on Mother’s request to relocate
       with the child, [the trial c]ourt issued an Interim Order of
       Court which provided the following: the October 6, 2018 and
       June 26, 2019 Orders of Court shall remain in full force and
       effect with modifications; pending further order of court,
       Mother may relocate with the Child to Winter Haven, Florida;
       Father shall file a Praecipe (Request) for the court to
       schedule a hearing within 60 days of this Order; and if
       Father failed to file a praecipe for a hearing within 60 days,
       then the Order would become a Final Order. On November
       24, 2020 Father filed a Complaint to Modify Custody, and an
       Emergency Petition for Special Relief Custody requesting the
       Child be with Father for Thanksgiving break and Mother
       cooperate with Father to make travel arrangements for the
       Child for the Thanksgiving break. On November 24, 2020,
       [the trial c]ourt issued an Order that provided the following:
       the parties shall strictly follow the October [6, 2018] Order
       of Court; Mother shall cooperate with Father in making
       travel arrangements for the Child; after Father failed to
       appear for the expedited conciliation on Mother’s request to
       relocate with the Child, Mother was permitted to reside in
       Winter Haven, Florida pending further order of court; and
       the parties would receive a scheduling order on Mother’s
       Petition to Modify and relocate by separate order. On
       December 7, 2020 Mother filed a Counterclaim for Primary

                                    -4-
J-A25021-21


          Custody. On January 11, 2021 and April 9, 2021 [the trial]
          court held a trial on Mother and Father’s Petitions to Modify
          the Custody Order.[1] On May 12, 2021 [the trial] court
          issued an Order of Court on Mother and Father’s Petitions to
          Modify the Custody Order which provided, among other
          things, the following: Mother and Father would share legal
          custody of the Child; the Child would attend school in
          Mother’s school district; during the school year Father shall
          be entitled to exercise custody of the child in Ocala, Florida
          for any weekend so long as Father gives Mother 30 days’
          notice; Father also is entitled to exercise custody of the
          Child in Florida or Georgia during any long weekend where
          the Child does not have school on a Monday or Friday so
          long as Father gives Mother 30 days’ notice; during the
          summer the Child shall be with Mother for a week after
          school ends, a week before school begins, and two weeks in
          the middle, and with Father for the remainder of the
          summer; the Child shall be with Mother for her birthday in
          odd years and with Father in even years; additionally the
          Child shall be with Father as the parties agree; the Child
          shall alternate her Christmas, Thanksgiving, and Spring
          breaks with Mother and Father; the Child shall be with
          Mother on Mother’s Day weekend and Father on Father’s
          Day weekend; the Child shall have a video call with the
          parent she is not with in the half-hour before bedtime; and
          the parties shall communicate via email regarding co-
          parenting matters except in a bona fide emergency.

(Trial Court Opinion, filed July 9, 2021, at 2-6). Father timely filed a notice of

appeal and concise statement of errors on June 8, 2021.

       Father now raises three issues for our review:

          Whether the trial court’s analysis of the sixteen (16) custody
          factors set forth in 23 Pa.C.S.A. § 5328(a) was unreasonable
          in light of the sustainable findings of the trial court.


____________________________________________


1 When the trial commenced, the parties stipulated that Father was no longer
objecting to Mother’s relocation to Florida. (See N.T. Trial, 1/11/21, at 3).
Rather, Father was proceeding on his request for custody modification only.
(Id. at 4).

                                           -5-
J-A25021-21


         Whether the trial court’s mistaken analysis of the ten (10)
         relocation factors set forth in 23 Pa.C.S.A. § 5337(h)
         prejudiced the trial court’s subsequent analysis of the
         sixteen (16) custody factors set forth in 23 Pa.C.S.A. §
         5328(a).

         Whether the trial court prejudiced the parties by causing an
         undue delay that violated due process and Pa.R.C.P. 1915.4.

(Father’s Brief at 3).

      In his first issue, Father contends that the court’s analysis for three of

the statutory custody factors was unsupported by the evidence adduced at

trial. Regarding which party is more likely to encourage and permit frequent

and continuing contact between Child and the other party, Father asserts that

the court “placed unreasonable weight on Father’s ‘withholding’ of Child”

during the COVID-19 pandemic. (Id. at 11). Father claims that he and Mother

mutually agreed that Father “should keep Child for an extended period” during

the pandemic, and it was unreasonable for the court to characterize Father’s

action as withholding Child from Mother. (Id.) On another occasion, Father

insists that he was unable to bring Child to a custody exchange due to his

attendance at his own father’s funeral. Father submits that these incidents

pale in comparison to Mother’s own behavior, which included “frequent and

abrupt moves about the State of Florida with no notice nor consideration to

Father’s custodial rights.”   (Id.)   Likewise, Father complains that Mother

consistently interferes with the court-ordered telephone contact between Child

and Father.

      Regarding the availability of extended family, Father argues that the

                                      -6-
J-A25021-21


court “improperly characterized Father’s relocation in a negative manner while

commending Mother’s similar relocation.” (Id. at 14). Father emphasizes

that his move to Georgia placed him closer to his extended family, including

Child’s half-brother.    In light of these additional familial resources, Father

claims that the court improperly criticized his move as creating instability for

Child.

         Regarding which party is more likely to attend to Child’s daily needs,

Father again submits that the court used his move to Georgia against him.

Father disputes the court’s conclusion that his relocation made it impossible

for him to attend to Child’s daily needs. Instead, Father relies on the evidence

he presented at trial, which established that: 1) Father is the primary actor

attempting to help Child obtain speech therapy; 2) Child is “dirty, unkept, and

with rashes” when Mother delivers her to custody exchanges; and 3) Mother

places Child in danger by living in a residence she shares with family members,

some of whom have “suspected ties to criminal and gang activity.” (Id. at

16, 17).     Based upon the foregoing, Father concludes the court’s custody

decision was unsupported by the evidence. We disagree.

         The following principles apply to our review of a custody order:

            In reviewing a custody order, our scope is of the broadest
            type and our standard is abuse of discretion. We must
            accept findings of the trial court that are supported by
            competent evidence of record, as our role does not include
            making independent factual determinations. In addition,
            with regard to issues of credibility and weight of the
            evidence, we must defer to the presiding trial judge who
            viewed and assessed the witnesses first-hand. However, we

                                       -7-
J-A25021-21


        are not bound by the trial court’s deductions or inferences
        from its factual findings. Ultimately, the test is whether the
        trial court’s conclusions are unreasonable as shown by the
        evidence of record. We may reject the conclusions of the
        trial court only if they involve an error of law, or are
        unreasonable in light of the sustainable findings of the trial
        court.

E.C.S. v. M.C.S., 256 A.3d 449, 457-58 (Pa.Super. 2021) (quoting S.T. v.

R.W., 192 A.3d 1155, 1160 (Pa.Super. 2018)).

        With any child custody case, the paramount concern is the
        best interests of the child. This standard requires a case-
        by-case assessment of all the factors that may legitimately
        affect the physical, intellectual, moral and spiritual well-
        being of the child.

M.J.M. v. M.L.G., 63 A.3d 331, 334 (Pa.Super. 2013), appeal denied, 620 Pa.

710, 68 A.3d 909 (2013) (quoting J.R.M. v. J.E.A., 33 A.3d 647, 650

(Pa.Super. 2011)).

     The Child Custody Act provides:

        § 5328. Factors to consider when awarding custody

               (a)      Factors.—In ordering any form of custody,
        the court shall determine the best interest of the child by
        considering     all  relevant   factors,  giving    weighted
        consideration to those factors which affect the safety of the
        child, including the following:

                      (1) Which party is more likely to
                 encourage and permit frequent and continuing
                 contact between the child and another party.

                        (2) The present and past abuse committed
                 by a party or member of the party’s household,
                 whether there is a continued risk of harm to the
                 child or an abused party and which party can better
                 provide adequate physical safeguards and
                 supervision of the child.

                                    -8-
J-A25021-21



                    (2.1) The information set forth in section
              5329.1(a) (relating to consideration of child abuse
              and involvement with protective services).

                    (3) The parental duties performed by each
              party on behalf of the child.

                    (4) The need for stability and continuity in
              the child’s education, family life and community
              life.

                    (5)   The availability of extended family.

                    (6)   The child’s sibling relationships.

                     (7) The well-reasoned preference of the
              child, based on the child’s maturity and judgment.

                    (8) The attempts of a parent to turn the
              child against the other parent, except in cases of
              domestic violence where reasonable safety
              measures are necessary to protect the child from
              harm.

                     (9) Which party is more likely to maintain
              a loving, stable, consistent and nurturing
              relationship with the child adequate for the child’s
              emotional needs.

                   (10) Which party is more likely to attend to
              the daily physical, emotional, developmental,
              educational and special needs of the child.

                    (11) The proximity of the residences of the
              parties.

                    (12) Each party’s availability to care for the
              child or ability to make appropriate child-care
              arrangements.

                    (13) The level of conflict between the
              parties and the willingness and ability of the parties
              to cooperate with one another. A party’s effort to

                                 -9-
J-A25021-21


                   protect a child from abuse by another party is not
                   evidence of unwillingness or inability to cooperate
                   with that party.

                         (14) The history of drug or alcohol abuse of
                   a party or member of a party’s household.

                         (15) The mental and physical condition of a
                   party or member of a party’s household.

                         (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

     Further:

        The parties cannot dictate the amount of weight the trial
        court places on the evidence. Rather, the paramount
        concern of the trial court is the best interest of the child.
        Appellate interference is unwarranted if the trial court’s
        consideration of the best interest of the child was careful
        and thorough, and we are unable to find any abuse of
        discretion.

R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009) (quoting S.M.

v. J.M., 811 A.2d 621, 623 (Pa.Super. 2002)).

     Instantly, the trial court thoroughly explained its decision-making

process for each of the disputed custody factors. Regarding which party is

more likely to encourage and permit frequent and continuing contact between

Child and the other party, the court found that Child “went with Father in

March of 2020 for Spring Break and Father withheld the child from returning

to Mother.”     (Order, entered 5/12/21, at 8).     Here, Mother’s testimony

supports the court’s finding.    Specifically, Mother testified that a custody

exchange occurred in March 2020. (See N.T. Trial, 1/11/21, at 143). While


                                     - 10 -
J-A25021-21


Child was with Father, Mother planned to travel.         (Id.)   Mother further

explained:

          [Child] would only be with her dad for the timeframe that I
          was going to be gone, and I was—[Father] was going to
          bring her back. That’s what [Father] had said, but when I
          asked [Father] to bring [Child] back, [Father] didn’t want to
          bring [Child] back. [Father] said it’s COVID.

(Id. at 144).     Upon learning more about the COVID-19 pandemic, Mother

stopped insisting that Father return Child to Mother’s custody. Nevertheless,

Mother’s testimony demonstrates that the parties did not reach an

understanding about this scheduled exchange until after Father withheld Child.

       Mother also testified about another incident where the parties were

supposed to exchange custody at the airport in Orlando. (Id. at 138-39).

Mother explained to Father that she had planned a small birthday party for

Child after the exchange.        Despite the parties scheduling the exchange to

occur on July 23rd, Father did not bring Child to the airport until July 25 th.

Mother attempted to explain Father’s actions stating, “[T]hat’s just him being

him.” (Id. at 140).2

       Regarding the availability of extended family, the court did not find that



____________________________________________


2 To the extent Father also argues that Mother interferes with Child’s court-
ordered telephone contact, Father testified that he contacts Child once a day
on her cell phone. (See N.T. Trial, 1/11/21, at 76). Although Father also
claimed that Mother stays in the room with Child during these phone calls,
Mother expressly denied this allegation. (Id. at 142). Mother also denied
taking any other actions to interfere with Child’s telephone contact with
Father. (Id. at 137).

                                          - 11 -
J-A25021-21


this factor favored either party.   Instead, the court noted: “The evidence

presented at trial established that both Mother and Father have extended

family available to assist them in caring for the child.”      (Order, entered

5/12/21, at 9). Father now emphasizes that his relocation to Georgia brought

him closer to extended family, but the court characterized Father’s relocation

in a negative manner. While our review of the record confirms that the court

did not view the parties’ relocations in the same light, the court provided

adequate reasoning for differentiating between the relocations:

         [T]he facts and circumstances surrounding Mother and
         Father’s respective moves are not the same. Mother and
         Father lived together in Florida and Mother got pregnant.
         Approximately in December of 2011, Mother, Father, and
         the Child moved from Florida to Pittsburgh because of a
         better job opportunity for Father when the Child was 5
         months old. In 2018 Father moved to Georgia with his Wife
         (they were not married when Father moved). In October of
         2020 Mother returned to Florida with her immediate family.
         There is no evidence of record that in 2018 when Father
         relocated to Georgia that he had any extended family
         available in Georgia except for his girlfriend at the time who
         he ultimately married. The evidence of record clearly
         established that Mother was left alone with the Child in
         Allegheny County, and in October of 2020 she returned to
         Florida where she was from and where she had a significant
         amount of immediate and extended family available.

(Trial Court Opinion at 10-11) (internal record citations omitted).

      Regarding which party is more likely to attend to Child’s daily needs, the

court also focused on Father’s decision to relocate:

         Father moved away from the child in 2018 making it
         impossible for him to attend to the daily needs of the child.
         Mother continued to attend to the daily needs of the child
         from 2018 to the present. Father alleges that Mother does

                                     - 12 -
J-A25021-21


         not attend to the educational needs of the child specifically
         regarding moving the child’s school and regarding speech
         therapy. The evidence is contrary to Father’s allegation.
         Any change in school made by Mother was necessary. And
         Mother has been engaged and attentive to the child’s speech
         needs.

(Order, entered 5/12/21, at 10).     Again, the record supports the court’s

findings. Mother testified that Child’s new school was evaluating her speech

therapy needs. (See N.T. Trial, 1/11/21, at 136). Although Mother does not

believe that Child needs speech therapy, Mother testified that she would agree

to therapy if the evaluation indicated that Child needed it. (Id. at 137).

      Likewise, the record belies Father’s assertions about Child’s hygiene.

Mother testified that Child suffers from eczema, and doctors advised her that

Child would exacerbate the condition if she bathed every day. (Id. at 149-

50). Further, doctors have prescribed medication for Child’s condition. (Id.

at 150). The medicines, however, do not always work, and Child appears to

have a rash when she repeatedly scratches the affected areas. (Id.)

      Mother also provided ample testimony about her residence and its

occupants, which the court summarized as follows:

         The evidence of record established the following: Mother
         resides with her immediate and extended family who serve
         as a support system for Mother; Mother and the Child have
         their own room in the home; the Child has a strong bond
         with her extended family and spends significant quality time
         with her cousins who are close in age; the Child feels safe
         with her extended family and has never felt unsafe with any
         members of her extended family in her household; and the
         record is devoid of any evidence that a maternal uncle has




                                    - 13 -
J-A25021-21


          ties to criminal and gang activity.[3]

(Trial Court Opinion at 13) (internal record citations omitted). Mother and

Child’s testimony supports the court’s findings about their current living

situation. (See N.T. Trial, 1/11/21, at 127-29; N.T. Trial, 4/9/21, at 13-14,

29-30).

       In summary, Father essentially asks this Court to reweigh certain

Section 5328(a) factors in his favor. However, we have carefully reviewed the

record in this case, and it supports the trial court’s findings.    See E.C.S.,

supra.     Because we cannot say that the court abused its discretion in

assigning weight to these factors, Father is not entitled to relief on his first

claim. Id.

       In his second issue, Father asserts that the custody order included an

analysis of the statutory relocation factors even though Father dropped his

objection to Mother’s move to Florida. Father criticizes language from the

court’s relocation analysis, wherein it stated that “Father was attempting to

relitigate his request to relocate the child to Georgia….” (Father’s Brief at 18)

(quoting Order, entered 5/12/21, at 6). Father insists that “the trial court’s


____________________________________________


3 Father testified that one of Mother’s brothers was involved in “drug-related
activity,” including a shooting. (See N.T. Trial, 1/11/21, at 36-37). Father
attempted to corroborate this testimony by seeking admission of a 2017
newspaper article about the shooting. Mother’s counsel initially objected to
the admission of this article, but counsel subsequently withdrew the objection.
(Id. at 39, 116). Thereafter, Child’s testimony established that she and
mother did not actually live with the relative who was mentioned in the
newspaper article. (See N.T. Trial, 4/9/21, at 22).

                                          - 14 -
J-A25021-21


characterization of Father’s efforts as an attempt to relitigate a failed request

for relocation is both mistaken and prejudicial.” (Id. at 19). Moreover, Father

maintains that the court’s analysis of the statutory custody factors “repeatedly

refers to its analysis of the relocation factors which are highly prejudicial

against Father.” (Id.) Under these circumstances, Father concludes that the

court abused its discretion by rendering a custody decision that was the

product of prejudice and bias. We disagree.

      “Relocation” is defined as, “[a] change in a residence of the child which

significantly impairs the ability of a nonrelocating party to exercise custodial

rights.”   23 Pa.C.S.A. § 5322(a).       “The legislature enacted section 5337

specifically to deal with relocation matters.” D.K. v. S.P.K., 102 A.3d 467,

472 (Pa.Super. 2014). Section 5337 provides, in relevant part, as follows:

           § 5337. Relocation

                                    *     *      *

                (h)        Relocation       factors.—In     determining
           whether to grant a proposed relocation, the court shall
           consider the following factors, giving weighted consideration
           to those factors which affect the safety of the child:

                    (1)     The nature, quality, extent of involvement
              and duration of the child’s relationship with the party
              proposing to relocate and with the nonrelocating
              party, siblings and other significant persons in the
              child’s life.

                   (2)    The age, developmental stage, needs of
              the child and the likely impact the relocation will have
              on the child’s physical, educational and emotional
              development, taking into consideration any special
              needs of the child.

                                        - 15 -
J-A25021-21



                  (3)    The  feasibility   of   preserving   the
            relationship between the nonrelocating party and the
            child through suitable custody arrangements,
            considering the logistics and financial circumstances
            of the parties.

                 (4)    The child’s preference, taking          into
            consideration the age and maturity of the child.

                  (5)   Whether there is an established pattern of
            conduct of either party to promote or thwart the
            relationship of the child and the other party.

                 (6)     Whether the relocation will enhance the
            general quality of life for the party seeking the
            relocation, including, but not limited to, financial or
            emotional benefit or educational opportunity.

                  (7)   Whether the relocation will enhance the
            general quality of life for the child, including, but not
            limited to, financial or emotional benefit or
            educational opportunity.

                  (8)   The reasons and motivation of each party
            for seeking or opposing the relocation.

                 (9)   The present and past abuse committed by
            a party or member of the party’s household and
            whether there is a continued risk of harm to the child
            or an abused party.

                  (10) Any other factor affecting the best interest
            of the child.

23 Pa.C.S.A. § 5337(h).

      This Court has not held “that a trial court cannot or should not consider

the factors of section 5337(h) in a case where a request for modification of

the custody order involves the change of residence of the child to a

significantly distant location.” D.K., supra at 474. This Court has also noted,

                                     - 16 -
J-A25021-21


“[s]everal of the factors of section 5337(h) are encompassed, either directly

or implicitly, by the custody factors of section 5328(a).” Id. at 476-77.

      Instantly, the court acknowledged that it mistakenly analyzed the

Section 5337(h) factors after Father withdrew his objection to Mother’s

relocation. (See Trial Court Opinion at 17). The court insisted, however, that

such analysis “did not prejudice Father in any way as to the court determining

the best interest of the child by considering all relevant factors set forth in 23

Pa.C.S.A. § 5328(a).”    (Id.)   We agree with this assertion.     Regardless of

whether Father objected to Mother’s relocation, the court was left to decide

whether Child should primarily reside with Father in Georgia or Mother in

Florida.   Either option represented a change to a new residence that was

significantly distant from Child’s prior home in Pittsburgh. See D.K., supra.

Additionally, many of the Section 5337(h) factors overlapped with the custody

factors of Section 5328(a) and were part and parcel of any “best interests”

analysis. Id. Under the unique circumstances of this case, we conclude that

the court’s additional evaluation of the Section 5337(h) factors did not amount

to an abuse of discretion. See E.C.S., supra.

      In his third issue, Father emphasizes that the custody trial commenced

on January 11, 2021, but the court did not conduct an in camera interview

with Child until April 9, 2021. Father posits that the delay between the start

of trial and the in camera interview violated Pa.R.C.P. 1915.4(c), which

requires that a trial be concluded within forty-five (45) days. Father argues


                                     - 17 -
J-A25021-21


that the court compounded its error by failing to enter its decision within

fifteen (15) days of the date when trial concluded.     Father insists that the

court’s noncompliance with Rule 1915.4 deprived him of a constitutional right

without due process of law. Specifically, Father maintains that the delays in

this case deprived him of the right to make decisions concerning the care and

control of Child. Father concludes that he suffered prejudice due to the court’s

violation of his due process rights. We disagree.

      “A question regarding whether a due process violation occurred is a

question of law for which the standard of review is de novo and the scope of

review is plenary.” Interest of M.Y.C., 230 A.3d 500, 509 n.13 (Pa.Super.

2020) (quoting Interest of S.L., 202 A.3d 723, 729 (Pa.Super. 2019)).

“[T]he right to make decisions concerning the care, custody, and control of

one’s children is one of the oldest fundamental rights protected by the Due

Process Clause.” Id. at 510 (quoting In re D.C.D., 629 Pa. 325, 348-49, 105

A.3d 662, 676 (2014)). “Accordingly, any infringement of that right by the

state must be reviewed by this Court pursuant to a strict scrutiny analysis,

determining whether the infringement is narrowly tailored to effectuate a

compelling state interest.” D.C.D., supra at 349, 105 A.3d at 676.

      Additionally, Rule 1915.4 provides, in pertinent part, as follows:

         Rule 1915.4. Prompt Disposition of Custody Cases

                                  *     *      *

            (c) Trial. Trials before a judge shall commence within
         90 days of the date the scheduling order is entered. Trials

                                      - 18 -
J-A25021-21


         and hearings shall be scheduled to be heard on consecutive
         days whenever possible but, if not on consecutive days, then
         the trial or hearing shall be concluded not later than 45 days
         from commencement.

             (d) Prompt Decisions. The judge’s decision shall be
         entered and filed within 15 days of the date upon which the
         trial is concluded unless, within that time, the court extends
         the date for such decision by order entered of record
         showing good cause for the extension. In no event shall an
         extension delay the entry of the court’s decision more than
         45 days after the conclusion of trial.

Pa.R.C.P. 1915.4(c), (d).

      Instantly, the record belies Father’s claim that the trial delays resulted

in the deprivation of his right to make decisions concerning Child’s care.

         Between January 11, 2021 and April 9, 2021 as well as
         between April 9, 2021 and May 12, 2021, the October 6,
         2018 and June 26, 2019 Orders of Court regarding custody
         of the child were in full force and effect. Pursuant to those
         orders, Mother and Father shared legal custody the child,
         and physical custody was as follows: the child would
         continue to reside primarily with Mother in Allegheny
         County; the child would be with Father, who relocated to
         Buford, Georgia from Allegheny County, during the school
         year on any weekend in Allegheny County as well as in
         Pennsylvania or Georgia during any long weekend the child
         did not have school on a Friday or Monday so long as Father
         gave Mother notice; during the summer for four full weeks
         including on the child’s birthday every other year; and with
         Father every other year on Christmas break, Thanksgiving
         break, and Easter/Spring break. Furthermore, between
         January 11, 2021 and April 9, 2021 Father continued to
         exercise his custody pursuant to said orders and the child
         continued to spend time with her Father.

(Trial Court Opinion at 16) (internal record citations omitted).

      We do not condone the court’s failure to comply with the timeliness

requirements of Rule 1915.4. Father, however, does not cite any relevant

                                     - 19 -
J-A25021-21


authority to support his claim that noncompliance with Rule 1915.4 resulted

in the deprivation of a constitutional right without due process.4 See M.Y.C.,

supra.    On this record, Father is not entitled to relief on his third claim.

Accordingly, we affirm the custody order.

       Order affirmed. Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2021




____________________________________________


4 Father cites In re Adoption of T.M.F., 573 A.2d 1035, 1043 (Pa.Super.
1990), appeal denied, 527 Pa. 634, 592 A.2d 1301 (1990), for the following
proposition:

          The Supreme Court recognizes a psychological determinate
          in child custody proceedings having to do with the child’s
          sense of time, which is measured by a different and faster
          clock than an adults, and the fact is that children evolve,
          grow, acquire new attachments and have differing needs
          which cannot be sublimated to the niceties of legal
          proceedings and the sometime dubious vagaries of the
          attacks on a decree.

Significantly, Adoption of T.M.F. is distinguishable, as it dealt with
constitutional issues in the context of a termination of parental rights
proceeding.

                                          - 20 -